                  Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                           UNITED STATES DISTRICT COURT
 9
                         NORTHERN DISTRICT OF CALIFORNIA
10
     NEIL SILVER, individually and on           )   Case No.
11
     behalf of all others similarly situated,   )
12                                              )   CLASS ACTION
13   Plaintiff,                                 )
                                                )   COMPLAINT FOR VIOLATIONS
14          vs.                                 )   OF:
15                                              )
                                                )   1. NEGLIGENT VIOLATIONS OF
16                                                     THE TELEPHONE CONSUMER
     TOBIAS & ASSOCIATES INC.,                  )      PROTECTION ACT [47 U.S.C.
17   d/b/a GET ME HEALTHCARE;                   )      §227 ET SEQ.]
     DOES 1 through 10, inclusive,              )   2. WILLFUL VIOLATIONS OF THE
18                                                     TELEPHONE CONSUMER
                                                )      PROTECTION ACT [47 U.S.C.
19   Defendant(s).                              )      §227 ET SEQ.]
20                                              )
                                                )   DEMAND FOR JURY TRIAL
21
            Plaintiff, NEIL SILVER (“Plaintiff”), on behalf of himself and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                                   NATURE OF THE CASE
25
            1.       Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of TOBIAS & ASSOCIATES INC. d/b/a GET ME
28
     HEALTHCARE, (“Defendant”), in negligently, knowingly, and/or willfully

                                    CLASS ACTION COMPLAINT
                                               -1-
                Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 2 of 8




 1   contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
 2   Consumer Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading
 3   Plaintiff’s privacy.
 4                              JURISDICTION & VENUE
 5         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 6   a resident of California, seeks relief on behalf of a Class, which will result in at
 7   least one class member belonging to a different state than that of Defendant, a
 8   Florida corporation. Plaintiff also seeks up to $1,500.00 in damages for each call
 9   in violation of the TCPA, which, when aggregated among a proposed class in the
10   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
11   Therefore, both diversity jurisdiction and the damages threshold under the Class
12   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
13         3.      Venue is proper in the United States District Court for the Northern
14   District of California pursuant to 28 U.S.C. § 1391(b)(2) because a substantial
15   portion of the events giving rise to Plaintiff’s claims occurred in this District.
16                                        PARTIES
17         4.      Plaintiff NEIL SILVER (“Plaintiff”) is a natural person residing in
18   Marin County, California and is a “person” as defined by 47 U.S.C. § 153 (39).
19         5.      Defendant TOBIAS & ASSOCIATES INC. d/b/a GET ME
20   HEALTHCARE (“Defendant” or “DEFENDANT”), is an insurance broker, and is
21   a “person” as defined by 47 U.S.C. § 153 (39).
22         6.      The above-named Defendant, and its subsidiaries and agents, are

23   collectively referred to as “Defendants.” The true names and capacities of the

24
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

25
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

26
     names. Each of the Defendants designated herein as a DOE is legally responsible

27
     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

28
     Complaint to reflect the true names and capacities of the DOE Defendants when



                                   CLASS ACTION COMPLAINT
                                              -2-
                Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 3 of 8




 1   such identities become known.
 2         7.      Plaintiff is informed and believes that at all relevant times, each and
 3   every Defendant was acting as an agent and/or employee of each of the other
 4   Defendants and was acting within the course and scope of said agency and/or
 5   employment with the full knowledge and consent of each of the other Defendants.
 6   Plaintiff is informed and believes that each of the acts and/or omissions complained
 7   of herein was made known to, and ratified by, each of the other Defendants.
 8                              FACTUAL ALLEGATIONS
 9         8.      Beginning in or around January of 2020, Defendant contacted Plaintiff
10   on his telephone ending in -5583, in an effort to sell or solicit its services.
11         9.      Defendant called Plaintiff on his telephone from phone number (855)
12   927-0729, confirmed to belong to Defendant.
13         10.     Defendant used an “automatic telephone dialing system”, as defined
14   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its
15   business services.
16         11.     Defendant’s calls constituted calls that were not for emergency
17   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
18         12.     Defendant’s calls were placed to telephone number assigned to a
19   cellular telephone service for which Plaintiff incurs a charge for incoming calls
20   pursuant to 47 U.S.C. § 227(b)(1).
21         13.     Plaintiff is not a customer of Defendant’s services and has never
22   provided any personal information, including his cellular telephone number, to

23   Defendant for any purpose whatsoever.

24
           14.     Defendant never received Plaintiff’s “prior express consent” to

25
     receive calls using an automatic telephone dialing system or an artificial or

26
     prerecorded voice on his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

27
           15.     These calls by Defendant, or its agents, violated 47 U.S.C. § 227(b)(1).

28



                                   CLASS ACTION COMPLAINT
                                              -3-
              Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 4 of 8




 1                                  CLASS ALLEGATIONS
 2          16.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the proposed class (“The Class”). The Class is
 4   defined as follows:
 5
                   All persons within the United States who received any
 6                 solicitation/telemarketing   telephone      calls  from
 7                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 8
                   system or an artificial or prerecorded voice and such
 9                 person had not previously consented to receiving such
10
                   calls within the four years prior to the filing of this
                   Complaint through the date of class certification.
11
12          17.    Plaintiff represents, and is a member of, The Class, consisting of all
13   persons within the United States who received any solicitation telephone calls from
14   Defendant to said person’s cellular telephone made through the use of any
15   automatic telephone dialing system or an artificial or prerecorded voice and such
16   person had not previously not provided their cellular telephone number to
17   Defendant within the four years prior to the filing of this Complaint through the
18   date of class certification.
19          18.    Defendant, its employees and agents are excluded from The Class.
20   Plaintiff does not know the number of members in The Class, but believes the
21   members number in the thousands, if not more. Thus, this matter should be certified
22   as a class action to assist in the expeditious litigation of the matter.
23          19.    The Class is so numerous that the individual joinder of all of its
24   members is impractical. While the exact number and identities of The Class
25   members are unknown to Plaintiff at this time and can only be ascertained through
26   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
27   The Class includes thousands of members. Plaintiff alleges that The Class members
28   may be ascertained by the records maintained by Defendant.


                                    CLASS ACTION COMPLAINT
                                               -4-
              Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 5 of 8




 1         20.    Plaintiff and members of The Class were harmed by the acts of
 2   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 3   and The Class members via their cellular telephones thereby causing Plaintiff and
 4   The Class members to incur certain charges or reduced telephone time for which
 5   Plaintiff and The Class members had previously paid by having to retrieve or
 6   administer messages left by Defendant during those illegal calls, and invading the
 7   privacy of said Plaintiff and The Class members.
 8         21.    Common questions of fact and law exist as to all members of The
 9   Class which predominate over any questions affecting only individual members of
10   The Class. These common legal and factual questions, which do not vary between
11   The Class members, and which may be determined without reference to the
12   individual circumstances of any members, include, but are not limited to, the
13   following:
14                a.    Whether, within the four years prior to the filing of this
15                      Complaint through the date of class certification, Defendant
16                      made any telemarketing/solicitation call (other than a call made
17                      for emergency purposes or made with the prior express consent
18                      of the called party) to a member of The Class using any
19                      automatic telephone dialing system or any artificial or
20                      prerecorded voice to any telephone number assigned to a
21                      cellular telephone service;
22                b.    Whether Plaintiff and The Class members were damaged

23                      thereby, and the extent of damages for such violation; and

24
                  c.    Whether Defendant should be enjoined from engaging in such

25
                        conduct in the future.

26
           22.    As a person that received numerous telemarketing/solicitation calls

27
     from Defendant using an automatic telephone dialing system or an artificial or

28
     prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting



                                  CLASS ACTION COMPLAINT
                                             -5-
                Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 6 of 8




 1   claims that are typical of The Class.
 2         23.     Plaintiff will fairly and adequately protect the interests of the members
 3   of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
 4   actions.
 5         24.     A class action is superior to other available methods of fair and
 6   efficient adjudication of this controversy, since individual litigation of the claims
 7   of all members of The Class is impracticable. Even if every member of The Class
 8   could afford individual litigation, the court system could not. It would be unduly
 9   burdensome to the courts in which individual litigation of numerous issues would
10   proceed. Individualized litigation would also present the potential for varying,
11   inconsistent, or contradictory judgments and would magnify the delay and expense
12   to all parties and to the court system resulting from multiple trials of the same
13   complex factual issues. By contrast, the conduct of this action as a class action
14   presents fewer management difficulties, conserves the resources of the parties and
15   of the court system, and protects the rights of each member of The Class.
16         25.     The prosecution of separate actions by individual members of The
17   Class would create a risk of adjudications with respect to them that would, as a
18   practical matter, be dispositive of the interests of the other members of The Class
19   not parties to such adjudications or that would substantially impair or impede the
20   ability of such non-party members to protect their interests.
21         26.     Defendant has acted or refused to act in respects generally applicable
22   to The Class, thereby making appropriate final and injunctive relief with regard to

23   the members of The Class as a whole.

24
                               FIRST CAUSE OF ACTION

25
            Negligent Violations of the Telephone Consumer Protection Act

26
                                    47 U.S.C. §227 et seq.

27
           27.     Plaintiff repeats and incorporates by reference into this cause of

28
     action the allegations set forth above at Paragraphs 1-26.



                                   CLASS ACTION COMPLAINT
                                              -6-
              Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 7 of 8




 1          28.   The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 4          29.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 5   seq., Plaintiff and The Class members are entitled to an award of $500.00 in
 6   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 7   227(b)(3)(B).
 8          30.   Plaintiff and The Class members are also entitled to and seek
 9   injunctive relief prohibiting such conduct in the future.
10                           SECOND CAUSE OF ACTION
11   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
12                                 47 U.S.C. §227 et seq.
13          31.   Plaintiff repeats and incorporates by reference into this cause of
14   action the allegations set forth above at Paragraphs 1-26.
15          32.   The foregoing acts and omissions of Defendant constitute numerous
16   and multiple knowing and/or willful violations of the TCPA, including but not
17   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
18   seq.
19          33.   As a result of Defendant’s knowing and/or willful violations of 47
20   U.S.C. § 227 et seq., Plaintiff and The Class members are entitled to an award of
21   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
22   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

23          34.   Plaintiff and The Class members are also entitled to and seek

24
     injunctive relief prohibiting such conduct in the future.

25
26
                                  PRAYER FOR RELIEF

27
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:

28



                                  CLASS ACTION COMPLAINT
                                             -7-
              Case 3:20-cv-07382-JCS Document 1 Filed 10/21/20 Page 8 of 8




 1
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                 47 U.S.C. §227 et seq.
 5                As a result of Defendant’s negligent violations of 47 U.S.C.
 6                §227(b)(1), Plaintiff and The Class members are entitled to and
 7                request $500 in statutory damages, for each and every violation,
 8                pursuant to 47 U.S.C. 227(b)(3)(B); and
 9                Any and all other relief that the Court deems just and proper.
10                           SECOND CAUSE OF ACTION
11   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
12                                 47 U.S.C. §227 et seq.
13                As a result of Defendant’s willful and/or knowing violations of 47
14                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
15                and request treble damages, as provided by statute, up to $1,500, for
16                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
17                U.S.C. §227(b)(3)(C); and
18                Any and all other relief that the Court deems just and proper.
19
20                                    JURY DEMAND
21         35.    Pursuant to his rights under the Seventh Amendment to the United
22   States Constitution, Plaintiff demands a jury on all issues so triable.

23
24
           Respectfully Submitted this 21st day of October, 2020.

25
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
26                                       Todd M. Friedman
27                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -8-
